DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments filed 6/30/2021 have been entered.
Claims 1-3, 5, 8-12, 14, 15, 19, 53-65 are pending.
The outstanding rejection under 35 USC 112b is withdrawn in view of the amendments filed 6/30/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8-12, 15, 19, 53, 55-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the use of agents recited in claim 2, does not reasonably provide enablement for other mTOR inhibitors or checkpoint kinase inhibitors.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. In the instant case, the specification fails to provide information that would allow the skilled In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing  Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: 
1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence of absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art
7) the predictability of the art, and
8) the breadth of the claims.
Applicant fails to set forth the criteria that defines neither a suitable "mTOR inhibitor, nor a checkpoint kinase inhibitor".  Additionally, Applicant fails to provide information allowing the skilled artisan to ascertain these compounds without undue experimentation.  In the instant case, only a limited number of "mTOR inhibitor, nor a checkpoint kinase inhibitor" examples are set forth, thereby failing to provide sufficient working examples.  It is noted that these examples are neither exhaustive, nor define the class of compounds required.  The pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  The instant claims read on all "mTOR inhibitor, nor a checkpoint kinase inhibitor", necessitating an exhaustive search for the embodiments suitable to practice the claimed invention. There is no guidance as to how to select a suitable "mTOR inhibitor, nor a checkpoint kinase inhibitor" in order to illicit the herein claimed effect on SLC16A11 expression.   Applicants fail to provide information sufficient to practice the claimed invention, absent undue experimentation.
Response to Arguments
Applicant's arguments filed 6/30/2021 averring the specification provides adequate guidance to one of skilled in the art, have been fully considered but they are not persuasive. The examiner notes that the arguments focus mainly on how many examples have been identified in the instant specification.  Although examples of those agents are disclosed, the claims actually are broader than what is exemplified in the specification.  There is no guidance to one of skilled in the art as to how to ascertain the appropriate agents to practice the full scope of the invention.  There is no structure-activity relationship being disclosed in the instant specification.  In other words, the agents that are encompassed by the claims are defined by their function, i.e., what an agent can do instead of what it is – an agent that functions to inhibit check point kinases or mechanistic target of rapamycin. However, we don’t know what chemical structures are responsible for such activities. Since the unexpected benefit have been demonstrated, the herein claimed effect is considered to be unpredictable. If it is unpredictable, undue experiments would be required to find out which mTOR inhibitors and checkpoint kinases inhibitor as suitable in practicing the full scope of the invention.  There is no guidance provided to select suitable compounds, considering the unpredictability of the invention and the broadness of the claims, the claims are considered properly rejected under 35 USC 112a.


Allowable Subject Matter
Claims 2, 5 are allowed.
Claims 3, 14, 54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAN MING R HUI/Primary Examiner, Art Unit 1627